DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11-03-2020 and 02-05-2021, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
Regarding the double patenting rejection as in the previous action, it is now withdraw base on applicant submitted a Terminal Disclaimer file on 12-21-20 and Approved.

Allowable Subject Matter
Claims 21-40 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 21 and 31. The closest prior art are that of US 2012/0149300 (Forster) and US 2009/0156227 (Frerking et al.). Forster discloses a relay device, which includes a transceiver, antenna and a control unit that relays data from a source device to a destination device (Paragraphs 24, 25, 51, 52 and Fig. 5). That is, Forster discloses a portable RF repeater system wherein a control unit (shown as reference 32 in Fig. 5) configures a transceiver (shown as reference 30 in Fig. 5) and antennas (shown as reference 34 in Fig. 5) to operate in one of multiple possible modes of relay operation.
Frerking discloses each transceiver in a MIMO communication system can receive multiple, separate data streams (Paragraph 53) and further, simultaneous reception of multiple data streams (Paragraph 94). Frerking also discloses that antenna of each distributed transceiver in the plurality of N 
However, neither Forster, nor Frerking disclose the invention claimed in the independent claims, including the limitations of: A method, comprising: in a relay device that comprises a plurality of 
antenna arrays: configuring a first beamforming setting for a first set of antenna arrays of the plurality of antenna arrays of the relay device to establish a first link between the relay device and a source device;  
configuring a second beamforming setting for a second set of antenna arrays of the plurality of antenna arrays of the relay device to establish a second link between the relay device and a destination device, wherein configuring the first beamforming setting for the first set of antenna arrays and the second 
beamforming setting for the second sets of antenna arrays comprises phase shifting, by an antenna array of the plurality of antenna arrays, a signal by a different value for each element within the first set of antenna arrays and the second set of antenna arrays, and wherein the signal is re-amplified by the relay device;  and receiving a first data stream with a first beam pattern from the source device through the first link and forwarding a second data stream with a second beam pattern to the destination device through the second link, wherein the first data stream is received concurrently with the forwarding of the second data stream via same radio frequency (RF) channel, wherein the first beam pattern of the first data stream is non-overlapping with the second beam pattern of the second data stream, and wherein the second data stream is forwarded to the destination device without data de-modulation of the first data stream., as specified in the independent claims 21 and 31.  


Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        March 10, 2021